Citation Nr: 1436222	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  10-37 206	)	DATE
	)
	)


THE ISSUE

Whether the October 1, 2008 Board of Veterans' Appeals (Board) decision denying an effective date earlier than December 15, 1993 for the grant of service connection for posttraumatic stress disorder (PTSD) with panic disorder and obsessive compulsive features should be revised or reversed on the grounds of clear and unmistakable error (CUE).


(The issue of whether a valid motion for revision or reversal on the basis of clear and unmistakable error (CUE, under 38 C.F.R. § 3.105(a)) in the March 14, 2003 rating decision of the RO in Portland, Oregon, assigning an effective date for the grant of service connection for posttraumatic stress disorder (PTSD) with panic disorder has been raised and, if so, whether revision or reversal is warranted on the grounds of CUE will be the subject of a separate Board decision.) 


REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran is the moving party in this action.  He had active service from June 1946 to April 1948, and from November 1949 to November 1960.

This matter is currently before the Board on the moving party's June 2012 motion for revision on the grounds of CUE of the October 2008 Board decision denying an effective date earlier than December 15, 1993, for the grant of service connection for PTSD with panic disorder and obsessive compulsive features.  At the outset, the Board will discuss this matter's long and complex procedural history in order to provide context and, hopefully, comprehension for all parties involved, of the current motion, as well as the larger context of endless reviews and readjudication of the same question under different legal umbrellas.  Because of the procedural complexity, there have been multiple, some unwarranted, readjudications (by ROs and the Board) of the same, finally settled question of effective date without regard for any res judicata effect in any of the RO or Board adjudications.  Such questions have been presented over the years variously as "claims" for earlier effective date, of CUE claims in final RO decisions, of appeal of a CUE decision revision of effective date, by (legally invalid) assertions of CUE in RO decisions in violation of Board finality, of an original jurisdiction CUE motion, and now another CUE motion in one Board decision that is requesting a remedy precluded by finality of a different Board decision as well as by law.  Even while this Board CUE motion was pending, yet another assertion of CUE in the March 2003 RO decision has been asserted (which is the subject of a separate, simultaneous Board remand for SOC).  See Russell v. Principi, 3 Vet. App. 310, 315 (1992) (entering a "cautionary note" that CUE does not mean that the same issue may be endlessly reviewed; that there is finality in veterans' benefits jurisprudence; and that once CUE is addressed it may not be raised again, it is res judicata).  See also Link v. West, 12 Vet. App. 39, 44 (1998) (citing Russell, 3 Vet. App. at 315) (stating that "under the principle of res judicata, '[o]nce there is a final decision on the issue of [CUE] . . . that particular claim of [CUE] may not be raised again"). 

A March 1977 rating decision denied service connection for a fast heart beat (paroxysmal atrial tachycardia).  At the time of this decision, service connection for any psychiatric disorder had not been claimed.  The March 1977 rating decision was subsumed by a December 1977 Board decision.  38 C.F.R. § 20.1104 (2013).  The finality of the December 1977 Board decision has not been challenged, including by way of Board CUE motion (under 38 U.S.C.A. § 7111 (West 2002)); therefore, the December 1977 Board decision remains final, including in its determination that the issue on appeal was service connection for a fast heart beat (paroxysmal atrial tachycardia) rather than for any psychiatric disorder.  38 C.F.R. § 20.1100 (2013). 

In December 1987, the moving party filed a claim for service connection for anxiety neurosis, which was denied by the RO in Portland, Oregon, in a rating decision dated April 1988.  In April 1988, the moving party entered a notice of disagreement (NOD) with the April 1988 decision.  Following a statement of the case (SOC), the Veteran perfected an appeal to the Board.  In a January 1989 Board decision, the Board denied service connection for a psychiatric disability (which had been restyled to include all potential psychiatric disabilities in addition to anxiety).  The legislation to establish the United States Court of Appeals for Veterans Claims (Court) (then called the Court of Veterans Appeals) was signed on November 18, 1988; however, jurisdiction to appeal a Board decision to the Court was limited to notices of disagreement that had been filed on or after November 18, 1988.  Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  Because the Veteran's NOD was filed in April 1988, the decision could not be appealed to the Court; therefore, the January 1989 Board decision was final as of the date it was issued.  38 C.F.R. § 20.1100.  

The April 1988 rating decision to deny service connection for anxiety neurosis/reaction was subsumed in the final January 1989 Board decision.  
38 C.F.R. § 20.1104.  See Hazan v. Gober, 10 Vet. App. 511 (1997) (where RO decision was appealed and subsumed in the Board's final decision, an effective date cannot be assigned prior to the date of the Board decision); Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430 (1993) (when a determination of the AOJ is affirmed by the Board, the determination is subsumed by the final appellate decision); see also VAOPGCPREC 14-95.  Only the Board decision which subsumes the RO decision may be reviewed for CUE (and only by the Board).  VAOPGCPREC 14-95.

On December 15, 1993, the RO received a letter from the moving party which indicated that he intended to file a PTSD service connection claim.  This was the first claim for service connection for a psychiatric disorder following the final January 1989 Board decision.  More specifically, this was the very first assertion of, and claim for, service connection for PTSD, which is a distinct psychiatric disorder with specific regulatory requirement of a verified in-service stressor that differs from a claim for service connection for other psychiatric disorders.  See 38 C.F.R. § 3.304(f) (1988); see also 38 C.F.R. § 4.125 (providing psychiatric diagnoses are to be diagnosed according to the DSM, which has specific criteria for diagnosing PTSD).  A VA Form 21-4138, Statement in Support of Claim, was subsequently received by the Department of Veterans Affairs (VA) on March 15, 1994, which stated that the moving party wished "to reopen my claim for service connection to include PTSD."  The RO treated this as a new claim, and in an October 1994 rating decision the RO denied (on the merits) service connection for PTSD.  In November 1994, the moving party filed a NOD to the decision, a SOC was issued in February 1995, and the moving party perfected an appeal via VA Form 9, Appeal to Board of Veterans' Appeals, in February 1995.  Subsequent to the appeal being perfected, supplemental statements of the case (SSOC) were issued in March 1997, April 1997, March 1999, September 2000, and July 2002.

Based upon statements and evidence submitted by the moving party during the pendency of the appeal for service connection for PTSD, the Portland, Oregon, RO developed and, in a March 1999 rating decision, subsequently denied reopening of service connection for anxiety.  In April 1999, the moving party filed a VA Form 9 which effectively acted, in part, as a NOD to the March 1999 anxiety disorder reopening denial.  A SOC to the issue of reopening service connection for an anxiety disorder was issued in September 2000, along with a letter informing the moving party that he must submit a VA Form 9 if he wished to continue his appeal on the issue of reopening service connection for an anxiety disorder.  No substantive appeal was received prior to the claims file being forwarded to the Board in July 2002.  Therefore, the March 1999 rating decision denying reopening of service connection for anxiety disorder became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

During the pendency of the appeal for service connection for PTSD (that arose from a December 15, 1993 letter that was later recognized as the claim for service connection for PTSD), the RO requested that the National Personnel Records Center (NPRC) provide pages from the moving party's service personnel file showing unit(s) of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations, and official travel outside the United States.  These documents were specifically requested as they might have contained evidence confirming the moving party's alleged in-service PTSD stressors.  Service personnel records were subsequently received and incorporated into the record.  While the service personnel records did not indicate that the moving party engaged in combat with the enemy, in a March 2003 Board decision, the Board found that the records supported the moving party's claimed stressor and granted service connection for PTSD.  The March 2003 Board decision was not appealed to the Court (because the benefit was granted).  In a subsequent rating decision in March 2003 implementing the Board's decision to grant service connection for PTSD by assigning the initial rating and effective date, the RO in Portland, Oregon, assigned a 70 percent initial disability rating for PTSD with an effective date for service connection for PTSD of March 15, 1994.  Neither the Board nor the RO decisions were appealed and, as such, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2013).

In June 2005, just over two years after the March 2003 Board decision granting service connection for PTSD and the RO decision assigning a rating and effective date for service connection for PTSD, the moving party attempted to file a freestanding claim for an effective date earlier than March 15, 1994 for the service-connected PTSD.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity, and the only basis for challenging the effective of a now final decision date is CUE).  Notably, the moving party did not claim CUE in the March 2003 rating decision assigning effective date for service connection for PTSD (he only alleged misdiagnosis, which pertains to medical error, so does not allege RO adjudicative error); had he done so, he would have invoked an exception to Rudd's declaration that an attempted freestanding earlier effective date claim is a legal nullity.  The RO mistook the June 2005 writing as a valid claim for earlier effective date for service connection for PTSD, rather than treating the June 2005 writing as an invalid attempt at a freestanding earlier effective date claim per Rudd.  Accordingly, in a rating decision dated September 2005, the RO in Boise, Idaho, purported to deny an earlier effective date for service connection for PTSD.  

While the moving party subsequently filed a NOD to the denial, and a SOC was issued in December 2005, he subsequently withdrew the appeal on the issue of earlier effective date.  On a VA Form 9, Appeal to Board of Veteran's Appeals, dated December 2005, the moving party stated that he "wished to withdraw [his] request for hearing," and that he would "file a request for claim of another medical condition shortly."  A January 2006 VA Report of Contact indicated that VA called the moving party to clarify the December 2005 VA Form 9 statements.  The moving party indicated that he was withdrawing his appeal for an earlier effective date for the service-connected PTSD, and that he was submitting a new claim for service connection for disabilities unrelated to the matter at hand.  A copy of the Report of Contact was provided to the moving party's representative at the time.  The withdrawal of this appeal (specifically, withdrawal of the notice of disagreement and, had the Form 9 served as a substantive appeal, withdrawal of the substantive appeal) rendered the September 2005 rating decision denial of earlier effective date for service connection for PTSD a final decision.  38 C.F.R. § 20.204 (2013) (stating that the effect of withdrawal of an appeal is to withdraw both the NOD and, if there is one, the substantive appeal).  

A September 2006 VA Report of Contact conveyed that in September 2006 the RO met with the moving party to review his file and establish a chronology of his claims history.  Upon review, it was discovered that a potential mistake had been made in determining the effective date of the service-connected PTSD.  Specifically, while an effective date of March 15, 1994 had been established, a handwritten note dated December 8, 1993 and received by VA December 15, 1993 was located within the files.  The note indicated that the moving party intended to file a claim for service connection for PTSD.  The VA file examiner put in a request to have a decision review officer (DRO) review the claims files for a possible earlier effective date for the service-connected PTSD, requesting review of whether a "mistake" in the assignment of effective date had occurred.  The file examiner's memo was, implicitly but necessarily, a referral under 38 C.F.R. § 3.105(a) (2013) authority for the DRO to adjudicate the question of whether there was CUE in the March 2003 final rating decision assignment of effective date for service connection for PTSD.  CUE is the only basis provided for VA, sua sponte, to review and revise a final rating decision where, as here, there is no specific claim or request for CUE (contrast other review under 38 C.F.R. § 3.105 based only on difference of opinion that requires referral of the question to higher authority or specific notice of disagreement to invoke DRO review).  

Upon "special review" for CUE by the DRO, by authority at 38 C.F.R. § 3.105(a) to revise a decision based on CUE, in a September 2006 rating decision, the DRO found that the December 8, 1993 letter (received at VA on December 15, 1993) constituted an informal, if not a formal, claim for service connection for PTSD.  As such, the DRO went on to find that it had been CUE in the March 2003 rating decision to set the effective date for service connection for PTSD as of March 15, 1994 because there was a statement from the moving party received on December 15, 1993 that indicated an intent to file a claim for service connection for PTSD.  The DRO decision revised the effective date for service connection for PTSD to December 15, 1993, thus revising the March 2003 rating decision's assignment of effective date (from March 15, 1994 to December 15, 1993).  The rest of the March 2003 rating decision was not disturbed.  

Such later finding (in September 2006) of CUE in an earlier, final rating decision  modifies the finality of the previous assignment of an effective date in the "final" (March 2003) decision, just as CUE is an exception to finality of any element of any decision; it is the nature of CUE to revise the previously "final" decision.  See 
38 C.F.R. § 3.105(a) (addressing previous determinations as "final and binding" until revised by finding of CUE). Such later finding (in September 2006) of CUE in an earlier, final rating decision (March 2003) also modifies the finality of any subsequent "final" decision addressing the effective date question (September 2005).  For this reason, without explicitly addressing the question, the effect of the September 2006 DRO CUE revision in the March 2003 rating decision assignment of effective date also revised the September 2005 rating decision (denial of earlier effective date) to the same extent.  The very nature of a finding of CUE is that it also revises all subsequent rating decisions that are inconsistent with the revision, even without an explicit finding that it is doing so, and without separate adjudications to make such finding of CUE and revision in each subsequent rating decision that is being revised.

Believing that the effective date should have been revised to a date even earlier (than December 15, 1993), the moving party filed an October 2006 NOD to the December 15, 1993 effective date assigned by the DRO in the September 2006 CUE rating decision.  A SOC was issued in December 2006, and the moving party subsequently perfected an appeal via VA Form 9.  

During the pendency of the appeal of the September 2006 rating decision assignment of the revised PTSD effective date to December 15, 1993, in April 2008, the moving party attempted to file a motion (Board original jurisdiction CUE under 38 U.S.C.A. § 7111) to revise the final January 1989 Board decision denying service connection for a psychiatric disability.  In an October 2008 decision, the Board dismissed the attempted 38 U.S.C.A. § 7111 CUE motion without prejudice on the grounds that the moving party had failed to clearly and specifically set forth any alleged errors of fact or law in the January 1989 Board decision, the legal or factual basis for such allegations, or why the result would have been manifestly different but for any error (of which there was none even alleged).

In a separate October 2008 Board decision (that is the subject of the current 
38 U.S.C.A. § 7111 Board CUE motion), the Board denied an effective date earlier than December 15, 1993 for the grant of service connection for PTSD.  By way of history, the October 2008 Board decision discussed the March 2003 Board decision granting service connection for PTSD, the subsequent assignment by the RO of a 70 percent disability rating with an effective date of March 15, 1994, the September 2005 attempted freestanding request for an earlier effective date for the service-connected PTSD, and the subsequent September 2006 RO CUE decision revising the March 2003 rating decision and assigning an earlier effective date of December 15, 1993. 

In the October 2008 decision, the Board stated that the moving party perfected an appeal to the September 2005 RO denial of a freestanding earlier effective date claim.  As discussed above, the moving party did not perfect the appeal to the effective date issue, but rather withdrew the issue after the issuance of the SOC.  Had the Board decided the October 2008 decision solely based upon the September 2005 attempted freestanding earlier effective date claim, the claim should have been dismissed under Rudd, due to no adjudicable claim or other allegation of fact or law upon which relief may have been granted.  Specifically, the Court in Rudd held that, if a claimant desires an effective date earlier than that assigned in a RO decision, the claimant must perfect a timely appeal as to that decision; otherwise, the decision becomes final and the only basis for challenging the effective date is CUE.  Id.  Under Rudd, a freestanding claim for an earlier effective date is a nullity.   

The Board's erroneous assumption, in the October 2008 Board decision, that the moving party had perfected an appeal from the September 2005 RO decision, was to the moving party's procedural advantage, as it allowed for adjudication of the earlier effective date issue in the October 2008 Board decision, even though the issue (both NOD and substantive appeal) had been withdrawn.  While the Board effectively waived the substantive appeal requirement in the moving party's favor (see Percy v. Shinseki, 23 Vet. App. 37, 45 (2009)), it was not permitted to waive the jurisdictional-conferring NOD requirement.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Notwithstanding the Board's misunderstanding in the October 2008 decision as to how it acquired jurisdiction over the earlier effective date for PTSD issue, it had acquired jurisdiction over the effective date for PTSD issue from the September 2006 sua sponte DRO CUE decision.  As indicated, the moving party filed an October 2006 NOD to the December 15, 1993 effective date assigned by the DRO in the September 2006 CUE rating decision; a SOC was issued; and a timely appeal (via VA Form 9) had been filed.  The October 2006 NOD (albeit in response to a CUE finding revising the effective date, rather than an effective date question that was appealed) conferred jurisdiction on the Board to adjudicate the question of whether an effective date earlier than December 15, 1993 should have been granted.  The October 2008 Board decision noted that the moving party perfected an appeal to the RO's September 2006 rating decision (which found CUE in the March 2003 rating decision and assigned an earlier effective date of March 15, 1993 for the service-connected PTSD).  As such, by adjudicating the question of whether the September 2006 DRO decision had assigned a proper effective date for PTSD, the Board was able in October 2008 to adjudicate the question of whether an effective date earlier than December 15, 1993 was warranted, without running afoul of Rudd (or the final September 2005 rating decision).  The moving party subsequently filed a motion to reconsider the October 2008 decision, which was denied by the Board in December 2009, and did not appeal the October 2008 Board decision to the Court; consequently, the October 2008 Board decision was final as of the date it was issued.  38 C.F.R. § 20.1100.  
    
In January 2010, the RO received a letter from the moving party requesting an earlier effective date for service connection for PTSD.  Once again, the RO mistakenly interpreted the statement of request as a recognizable earlier effective date claim for the service-connected PTSD claim, when in fact the request was not a claim at all, but yet another attempted freestanding claim for an earlier effective date in violation of Rudd.  This time the request for earlier effective date came subsequent to a final Board decision (in October 2008).  For this reason also, the request for earlier effective date should not have been entertained as a "claim" for earlier effective date, as the mere adjudication of the "effective date" question that had already been decided by the Board was in violation of the finality of the October 2008 Board decision, which had already and finally decided the proper effective date for PTSD.  See Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (recognizing VA's administrative (AOJ)-judicial (BVA, appellate) review scheme, and declining to interpret a regulation in such a way that would, counter to that scheme, "oddly, permit an inferior [adjudicatory tribunal] to collaterally review the actions of a superior" appellate tribunal).  The January 2010 letter request for earlier effective date was purportedly denied by the RO in Salt Lake City, Utah, in May 2010; the moving party entered what purported to be a NOD; the RO issued a SOC; and the moving party entered what appeared to be a substantive appeal to the Board.  

Likewise, by uncritically accepting the May 2010 rating decision as presenting an issue for appeal, the Board also failed to recognize the jurisdictionally flawed May 2010 adjudication (per Rudd), and itself ignored the final October 2008 Board decision that had already finally decided the very same issue of earlier effective date for PTSD.  The Board in November 2011 did not question whether it had jurisdiction over the issue represented as earlier effective date for service connection for PTSD (that is, did not find whether there was a valid jurisdiction-conferring NOD), and even held a hearing in the matter.  In a Board decision dated in November 2011, the Board issued a decision purporting to deny an earlier effective date (than December 15, 1993) for service connection for PTSD.  Unlike the October 2008 Board decision, which could legitimately address the effective date question due to its separate jurisdictional authority obtained by appeal of the September 2006 DRO CUE decision (revising effective date), the question purportedly before the Board in November 2011 was truly an attempted freestanding claim for an earlier effective date; therefore, there was no valid "claim" before the Board at that time, only the legal nullity of an attempted freestanding earlier effective date claim.  As there was no "claim," neither was there a valid jurisdiction-conferring NOD to give the Board authority to address the question of effective date in November 2011.  As such, the November 2011 Board decision should have been one of dismissal under Rudd for no adjudicable claim or other allegation of fact or law upon which relief may have been granted.  

To decide the motion currently before the Board -- whether there is CUE in the October 2008 Board decision to deny an earlier effective date than December 15, 1993 for service connection for PTSD -- the Board need not address the legal validity of the subsequent November 2011 Board decision purporting to address the very same issue.  This is because the October 2008 Board decision predates the subsequent November 2011 Board decision, so any revision of effective date based on a finding of CUE in the October 2008 Board decision would also necessarily and without further findings revise the November 2011 Board decision, even were it a valid decision.  For this reason, the Board sees no need to raise, sua sponte, a motion of CUE (under 38 U.S.C.A. § 7111) regarding the November 2011 Board decision's mere act of adjudication of an effective date question of which it had no valid claim (per Rudd) or jurisdiction (based on a valid NOD).  Such a finding would revise the November 2011 Board decision to a dismissal of the January 2010 attempted freestanding claim for earlier effective date.  Again, such action would have no impact on the motion for revision currently before the Board.  While it would be a relatively straightforward matter for the Board to raise and address the question of CUE in the November 2011 Board decision, the Board declines to do so at this time simply because of the likelihood that the question of CUE in the November 2011 Board decision would then become the focus, or distraction, from the motion at hand.  

The November 2011 Board decision also noted that a purported motion for revision of the March 1977 rating decision denying service connection for a fast heart beat (paroxysmal atrial tachycardia) was not previously adjudicated, and the Board purported to refer the issue to the RO.  As reflected in the evidence of record, the moving party has advanced on multiple occasions that his service-connected PTSD had been misdiagnosed as paroxysmal atrial tachycardia.  The Board in November 2011 did not itself explain why such CUE motion in a March 1977 rating decision would not violate Board finality of a December 1977 Board decision into which the March 1977 rating decision was subsumed.  See 38 C.F.R. § 20.1104; Hazan, 
10 Vet. App. 511; Smith, 35 F. 3d 1516; Mykles, 7 Vet. App. 372; Olson, 5 Vet. App. 430; VAOPGCPREC 14-95.  The proper place to have brought such CUE assertion was by raising a Board CUE original jurisdiction motion (under 
38 U.S.C.A. § 7111) regarding the final December 1977 Board decision, as surely the Board decision would have committed the same alleged CUE alleged to have tainted the March 1977 rating decision, the March 1977 rating decision had been subsumed by the Board decision, and a CUE assertion in the March 1977 rating decision (rather than the Board decision) is inconsistent with VA's appellate scheme.  See Smith, 35 F.3d at 1526 (recognizing VA's administrative (AOJ)-judicial (BVA, appellate) review scheme, which prohibits an inferior adjudicatory tribunal from collaterally reviewing the actions of a superior appellate tribunal).  No motion for revision (under 38 U.S.C.A. § 7111) has been filed as to the December 1977 Board decision which stemmed from the November 1976 and March 1977 RO denials.  

Notwithstanding that the December 1977 final Board decision subsumed the November 1976 and March 1977 rating decisions, in a rating decision dated December 2011, the Salt Lake City, Utah, RO purported to adjudicate the CUE issue that had been referred by the Board, i.e., whether rating decisions dated June 1976 (actually November 1976) and March 1977 were CUE for not establishing service connection for PTSD.  No NOD was filed during the appeal period following the December 2011 RO decision; therefore, even were the December 2011 CUE adjudication permitted by law, the December 2011 rating decision finding of no CUE in the November 1976 and March 1977 rating decisions would itself have become a final decision.  38 C.F.R. §§ 20.302, 20.1103.  As indicated, no motion for revision has been filed as to the December 1977 Board decision which subsumed the November 1976 and March 1977 RO denials.  For these reasons, no referral should have been made by the Board in November 2011, and there are no issues related to the moving party's June 1976 claim before the Board at this time.

The Board notes that it did not err in the November 2011 decision insofar as it did not issue a decision as to whether there was CUE in the December 1977 Board decision.  As noted above, the moving party has never filed a (38 U.S.C.A. § 7111) motion for revision of the December 1977 Board decision.  Further, no such revision motion regarding the December 1977 Board decision can be inferred because a motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).  While the Board could have instituted such a review sua sponte, it was under no obligation to do so.  See 38 C.F.R. § 20.1400 (the Board may on its own motion review to determine whether CUE exists in a final Board decision). 

In June 2012, the moving party filed the current motion to revise the October 2008 Board decision denying an effective date earlier than December 15, 1993 on the grounds of CUE (Board original jurisdiction under 38 U.S.C.A. § 7111).  The motion advanced that the Board in its October 2008 decision denying an earlier effective date for PTSD erred in failing to apply the provisions of 38 C.F.R. § 3.156(c) (2013) due to the addition of new service records to the file after the January 1989 Board decision denying service connection for a psychiatric disability.  For the reasons discussed below, the moving party's June 2012 motion is the motion before the Board in the instant decision.

The Board notes that, were it to find that that 38 C.F.R. § 3.156(c) did apply to the October 2008 Board decision, and that the October 2008 Board decision failed to apply 38 C.F.R. § 3.156(c) and "reconsider" the April 1988 rating decision (with the desired result of granting an effective date to a December 1987 claim date), such would require "reconsideration" of a subsumed (April 1988) rating decision.  As already explained above, the April 1988 rating decision was subsumed in the January 1989 Board decision denial of service connection for anxiety disorder.  

This exercise in mental gymnastics is brought about by the fact that the moving party is attempting to invoke the provisions of 38 C.F.R. § 3.156(c) through the filing of a Board CUE motion under 38 U.S.C.A. § 7111.  Traditionally, issues involving 38 C.F.R. § 3.156(c) follow the instant path: 1) the veteran files a motion to reopen a previously denied (by the RO and/or by the Board) claim, citing to newly obtained service department records that had existed and had not been associated with the claims file when VA first decided the claim (38 C.F.R. § 3.157(c)(1); 2) the RO determines whether these records are relevant to the previously denied claim (Id.); 3) if the records are found to be relevant, then the RO reconsiders the originally denied claim (Id.); 4) then, if an award is made based all or in part on these previously missing service records, the effective date will be the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized (38 C.F.R. § 3.156(c)(3)).  Here, rather than filing a claim to reopen the previously denied December 1987 claim for service connection for anxiety based upon the service records obtained since the January 1989 Board denial, the moving party has attempted to piggyback this issue onto the subsequent grant of service connection for PTSD, which originates from later filed December 15, 1993 claim.  The moving party is attempting to end-run around the traditional 38 C.F.R. § 3.156(c) process, which is still based on the date of receipt of the claim for the disability, based upon the fact that anxiety and PTSD are both mental disabilities.  For the reasons discussed below, this attempt must fail.   

Notwithstanding the legal hurdles to even reach the question of reconsideration of the April 1988 rating decision by using 38 C.F.R. § 3.156(c), as the instant ruling on the motion at hand finds no Board CUE in the October 2008 decision, including no failure to apply 38 C.F.R. § 3.156(c) to revise the effective date, the January 1989 Board decision remains final.  As the moving party has not filed a new motion for revision of the January 1989 Board decision since the dismissal without prejudice of the April 2008 motion for revision, no questions relating to the January 1989 Board decision are before the Board at this time, including any question of revision of the January 1989 Board decision in the basis of CUE (38 U.S.C.A. § 7111).  The April 1988 rating decision was subsumed by the final January 1989 Board decision.  The December 1987 service connection claim (for a psychiatric disorder that did not include for PTSD) was addressed in the subsumed April 1988 rating decision by the Board in January 1989. 

In April 2013 the Board, sua sponte, purported to vacate the October 2008 Board decision on the issue of an effective date prior to December 15, 1993 for the award of service connection for PTSD.  In the now vacated April 2013 Board dismissal decision, the Board found that the October 2008 decision should have dismissed the earlier effective date for PTSD issue on appeal at that time in accordance with Rudd (as a legally invalid attempted freestanding earlier effective date claim).  Further, in May 2013, the Board ruled upon the moving party's June 2012 motion to revise the October 2008 Board decision denial of earlier effective date for PTSD.  As the October 2008 Board decision appeared to have been vacated by the April 2013 Board decision, the Board in May 2013 found that there was no final decision (October 2008 Board decision) to rule upon, and that it, therefore, lacked jurisdiction to adjudicate the June 2012 motion to revise the October 2008 Board decision under 38 U.S.C.A. § 7111.  As such, the May 2013 Board decision purported to dismiss the June 2012 motion to revise. 

The Veteran appealed to the Court the April 2013 (vacate the October 2008 Board decision) and May 2013 (dismissal of CUE motion in an October 2008 Board decision) Board decisions.  In a March 2014 Order, the Court granted a Joint Motion for Partial Remand (JMR), which vacated and remanded the April 2013 and May 2013 Board decisions for action consistent with the terms of the JMR.  In the JMR, the parties agreed that the Board erred in failing to provide an adequate statement of its reasons and bases for its April 2013 determination that the moving party's claim arose from a free standing earlier effective date claim in violation of the Court's decision in Rudd.  Specifically, the parties agreed that the Board erred in April 2013 by not addressing the fact that the September 2006 rating decision had stemmed from a RO "special determination" and was based upon a finding of CUE.  As such, the JMR additionally agreed that the May 2013 Board decision (to dismiss the CUE motion regarding the October 2008 Board decision) also needed to be vacated and remanded because the decision was inextricably intertwined with the April 2013 Board decision (to vacate the October 2008 Board decision).

The Board is cognizant of its responsibilities to fully comply with the Court's order, as indicated by its adoption of the JMR.  Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that form the basis of the JMR).  Unfortunately, the parties did not make clear the intended effect of the JMR as it related to the October 2008 Board decision which had been vacated by the (now vacated) April 2013 Board decision.  Upon reviewing the JMR, the evidence of record, and the procedural history of this case, the Board finds that it was the intended effect of the parties to "reset" the playing field by reviving the October 2008 Board decision so that the Board could render a decision on the moving party's June 2012 revision motion.  If the October 2008 decision were not revived, then the Board would not be able to rule on the moving party's June 2012 motion for revision as there would be no final October 2008 Board decision granting jurisdiction to the Board to rule upon the motion.  Obviously, this would frustrate the moving party's entire reason for appealing the April 2013 and May 2013 Board decisions, and would render the vacation of those decisions by the Court of no effect.  As such, upon reviewing the JMR, the evidence of record, and the procedural history of this case, the Board finds that the question currently before it is the question raised by the June 2012 motion for revision; specifically, whether the October 2008 Board decision denying an effective date earlier than December 15, 1993 for the grant of service connection for PTSD with panic disorder and obsessive compulsive features should be revised or reversed on the grounds of CUE (under 38 U.S.C.A. § 7111).

On April 25, 2013, the moving party was sent a letter noting that he had previously had two hearings on the issue of entitlement to an effective date earlier than December 15, 1993, and asking if he wanted another hearing before a third judge who would be assigned to his case as part of a three-judge panel decision.  This letter should not have been sent, as there is no entitlement to another hearing in the already finally decided issue of earlier effective date for service connection for PTSD. The Board notes that the first hearing received by the Veteran occurred in April 2008, and resulted in the October 2008 Board decision denying an earlier effective date for PTSD.  This is the same decision in which the moving party has filed the current motion for revision of the October 2008 decision on the basis of CUE (under 38 U.S.C.A. § 7111).  The second Board hearing took place in July 2011, and subsequently resulted in the November 2011 Board decision again purporting to deny an earlier effective date for PTSD.   

Motions to revise prior final Board decisions are not appeals.  38 C.F.R. § 20.1402 (2013).  A motion to revise may not be assigned to a Veterans Law Judge who participated in the decision that is the subject of the motion.  38 C.F.R. § 20.1405 (2013).  Here, the question before the Board is a motion for revision of the October 2008 Board decision, it is not a decision concerning whether the moving party is entitled to an effective date earlier than December 15, 1993 for the grant of service connection for PTSD (although, as seen below, the questions do overlap, which is likely the source of some confusion).  As such, the moving party is not entitled to a hearing before a third Veterans Law Judge, and there is no need for the instant motion to be decided by panel.  A motion for revision is an entirely different question than an appeal for an earlier effective date.  Further, a May 2014 letter sent by the moving party's representative specifically noted that the moving party did not want a hearing in this matter.  For these reasons, the motion before the Board is ripe for adjudication by the undersigned Veterans Law Judge. 


FINDINGS OF FACT

1.  An October 2008 Board decision denied an effective date earlier than December 15, 1993 for the grant of service connection for PTSD with panic disorder and obsessive compulsive features.  The moving party was provided with a copy of the decision.  He did not appeal the Board decision to the Court.

2.  There is no undebatable error of fact or law in the October 2008 Board decision which would change the disposition of the denial of an effective date earlier than December 15, 1993 for the grant of service connection for PTSD with panic disorder and obsessive compulsive features.


CONCLUSION OF LAW

The criteria for revision or reversal of the Board's October 1, 2008 decision denying an effective date earlier than December 15, 1993 for the grant of service connection for PTSD with panic disorder and obsessive compulsive features on the grounds of CUE have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400-11 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The Court has directed that the VCAA does not apply to motions for revision or reversal based on CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  See also 38 C.F.R. § 20.1411 (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).  The Court has clarified that CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  Livesay, 15 Vet. App. at 178-179.  

VA Law and Regulation

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 20.1400-02.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20 (2013).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1403, 20.1404.

CUE is established when the following conditions are met.  First, either (1) the correct facts contained in, or constructively contained in, the record were not before the adjudicator, or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Finally, the error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time the decision was rendered.  Id. at 313-314, 320; see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language in Russell, supra).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the moving party with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 
38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2013) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

Whether there was CUE in the October 1, 2008 Board Decision

The moving party's June 2012 motion for revision advanced that the Board denied service connection for a psychiatric disability in a January 1989 rating decision, and that the moving party filed a request to reopen the claim in March 1994.  Subsequently, in a March 2003 decision, the Board granted service connection for PTSD.  The moving party advanced that the "critical evidence relied upon by the Board to grant the benefit was new service records obtained after the January 12, 1989 Board decision."  Specifically, the Board relied on service personnel records verifying that the Veteran served in Korea and acted as a radio mechanic in a mobile communications signal company.  

As discussed above, an effective date of December 15, 1993 was eventually established as the effective date of service connection for PTSD and of the initial disability rating for PTSD.  In an October 2008 decision, the Board denied an effective date earlier than December 15, 1993 for the grant of service connection for PTSD with panic disorder and obsessive compulsive features.  In reaching its decision, the Board found that there was no exception to the finality of the January 1989 Board decision.  The Board also found that the first service connection claim for a psychiatric disorder after the final January 1989 Board decision was the December 15, 1993 claim for service connection for PTSD. 

The moving party has advanced that the Board committed an error of law in its October 2008 decision when it failed to apply the provisions 38 C.F.R. § 3.156(c).  Specifically, the moving party contends that the provisions of 38 C.F.R. § 3.156(c) should have triggered when new service records were added to the claims file which resulted in the grant of benefits.  As the Board did not apply the 38 C.F.R. § 3.156(c) exception to finality in its October 2008 decision, the moving party advances that the Board failed to correctly apply the regulation, and committed CUE.

The provisions of 38 C.F.R. § 3.156(c) were the same at the time of the Board's October 2008 decision as they are today.  Under 38 C.F.R. § 3.156(c), except as otherwise provided, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records, that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the same section.  An award made based all or in part on records identified in 
§ 3.156(c)(1) is effective on the date entitlement arose or the date which VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  38 C.F.R. § 3.156(c)(3).  

The Board notes that the September 2006 RO (DRO) special review, which assigned the December 15, 1993 effective date due to CUE and eventually was subsumed by the October 2008 Board decision.  The provisions of 38 C.F.R. § 3.156(c) were amended and became effective on October 6, 2006.  The regulations in effect prior and subsequent to October 6, 2006, are similar.  Indeed, amended 38 C.F.R. §§ 3.156(c)(1) and (c)(3) were not substantive changes.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  While 38 C.F.R. § 3.156(c)(2) was a substantive change, the provision is irrelevant for purposes of the instant decision.  As such, the October 6, 2006 revision to 38 C.F.R. § 3.165(c) has no impact on the Board's analysis in the instant decision.  

At the outset, the Board notes that the October 2008 decision did not specifically address whether the provisions of 38 C.F.R. § 3.156(c) applied to the service personnel records obtained during the pendency of the moving party's appeal for service connection for PTSD, other than its finding that no exception to finality applied to the January 1989 Board decision.  In the instant decision, the Board has reviewed the service personnel records received after the January 1989 Board decision.  The records received primarily denote where the Veteran was stationed during various periods of active duty, along with his corresponding duty assignments.  The VA documentation requesting the service personnel records, which was dated April 2000, specifically noted that the information was being requested to develop the moving party's PTSD claim.  Further, there were no service treatment (medical) records included with the new documents, and there were no documents concerning a specific in-service event, injury, or disease.  
38 C.F.R. § 3.156(c)(1)(i).

Service connection for PTSD, unlike service connection for other psychiatric disability, has the unique requirement that a veteran's alleged stressor, i.e., the cause of the PTSD, must be verified by credible supporting evidence.  38 C.F.R. § 3.304(f) (2013).  As such, evaluation of a PTSD claim requires both obtaining service treatment records (to see if there were symptoms, treatment, and/or a diagnosis of PTSD in service or possibly corroborating evidence of a stressor) and obtaining service personnel records (to locate credible supporting evidence of the alleged stressor); however, for most other psychiatric disability, simply obtaining service treatment records will suffice in developing the claim.  In most cases, VA would not be required to obtain service personnel records as part of its duty to assist unless the veteran indicated that the records would disclose evidence relevant to the service connection claim. 

In December 1987, the moving party filed a claim for service connection for anxiety neurosis.  In a March 1988 statement, the moving party advanced that he had extreme anxiety and physical problems which began while he was stationed in Korea from 1951 to 1953.  He did not specify an event, injury, or disease occurring during this time period which he attributed to his anxiety, although he did cite to notations of anxiety in the service treatment records (which were obtained and associated with the record).  The service treatment records, which were before the Board at the time of the January 1989 decision, reflect that in February 1954 the moving party complained that he had been suffering from nervousness and anxiety for the past six months.  Further, in March 1960, well after his service in Korea, the moving party was diagnosed with an anxiety reaction.  At no time did the moving party advance, and the evidence of record did not reflect, that he had been diagnosed with PTSD either during service, or during the time period from the filing of his December 1987 anxiety claim until the final January 1989 Board decision denying service connection for a psychiatric disability. 

Based upon the evidence of record, the Board in January 1989 did not need to obtain the moving party's service personnel records to determine whether service connection for a psychiatric disability was warranted in its January 1989 decision.  As the only diagnosis relating to a psychiatric disability was the diagnosed anxiety, and as the moving party did not advance that a specific in-service event, injury, or disease caused his anxiety, the Board was able to decide the issue with the evidence, including service treatment records, before it in January 1989.

Upon review of the evidence of record, as noted by the Board in its October 2008 decision, and as further discussed below, nothing in the record evidenced the intent to file a claim for service connection for PTSD prior to the filing of the December 15, 1993 informal claim.  When the moving party's service personnel records were obtained during the adjudication of the December 1993 PTSD claim, the records revealed, in pertinent part, that from November 1952 to August 1953 the moving party served with the 1973d AACS Mobile Communications Signal Company as a radio mechanic, radio maintenance technician, and radio repairmen in Korea.  The records do not indicate that he was involved in combat activity with the enemy, that he was injured, that any significant event occurred during this period of time, or any other period of time, or that he received any combat-related medals such as the Combat Infantryman Badge or the Purple Heart.

The service personnel records were imperative to providing credible supporting evidence for the Veteran's alleged PTSD stressor that he was shot at by guerrillas on numerous occasions while stationed at a five-man military personnel site in the mountains of Korea.  Had the moving party disclosed this event and advanced that the guerrilla attacks were the cause of his anxiety, then VA may have had the duty to obtain the records prior to the January 1989 Board decision; however, as the moving party made no such claim or assertions, and as the records do not actually show that the moving party ever came under fire from guerrillas in Korea, the only relevance of the service personnel records are to provide supporting evidence of the Veteran's claimed stressor.  The records themselves do not actually show that the Veteran was diagnosed with or had symptoms of a mental disability, or that any in-service event, injury, or disease occurred establishing a nexus between service and any mental disorder, including anxiety.

For these reasons, the service personnel records obtained after January 1989 were not relevant to the January 1989 Board decision denying service connection for a psychiatric disability (that did not include service connection for PTSD).  Based upon the record before it at the time, even had VA obtained the outstanding service personnel records, there would have been no need for the Board to rely on these records in reaching its decision.  The records would not have made it more or less likely that the Veteran was entitled to the benefits sought, i.e., the records were not relevant to the issue of service connection for a (non-PTSD) psychiatric disorder on appeal in January 1989.  The application of 38 C.F.R. § 3.156(c) in January 1989 could not have established service connection for PTSD because there was no diagnosis of PTSD, and there was no claim for service connection for PTSD.  

As the service personnel records were not relevant to the issue before the Board in January 1989, that is, entitlement to service connection for a psychiatric disability, primarily anxiety (PTSD was not at issue), the Board in October 2008 did not make an error of law in failing to discuss the application, or lack thereof, of 38 C.F.R. § 3.156(c).  A "failure to discuss" is a reasons and bases assertion, but is not the requirement for finding CUE; a manifest change in the outcome of the decision is.  Had the Board in October 2008 discussed, even applied, the provisions of  
38 C.F.R. § 3.156(c) in its October 2008 decision, it would not, could not, have granted an earlier effective date than December 15, 1993 for the grant of service connection for PTSD because of January 1989 Board finality (with regard to which issues had been raised and were on appeal, which did not include PTSD), the absence of a claim for service connection for PTSD prior to December 15, 1993, and the absence of a diagnosis of PTSD prior to December 15, 1993.  

Further, the alleged error of law in this case is not undebatable, but merely a disagreement as to the value of the service personnel records in relation to the January 1989 Board decision.  See Russell, 3 Vet. App. at 313-14.  By finding that there was no exception to finality in the January 1989 Board decision, the Board, in its October 2008 decision, effectively found that the newly incorporated service personnel records were not "relevant" (under 38 C.F.R. § 3.156(c)) to the January 1989 Board decision denying service connection for a psychiatric disorder.  The moving party has basically argued that the records were relevant to the January 1989 decision.  Upon a review of all the evidence of record, the Board does not find that the moving party's position is undebatable.

The Board has addressed above the reasons why the service personnel records were not relevant for purposes of 38 C.F.R. § 3.156(c).  In his June 2012 motion, the moving party merely asserted that the addition of new service records after the January 1989 Board denial should have triggered the application of 38 C.F.R. § 3.156(c), and that the Board's failure to do so was CUE.  The Board notes that the motion does not state why it was error for the Board not to apply the regulation, specifically, why the service personnel records were relevant to the issue that was denied in the January 1989 decision.  Even assuming that the moving party were to argue that the service personnel records had some tendency to establish that the Veteran came under fire in Korea and that these incidents were the cause of his anxiety, as shown above, the record reflects that there are arguments both for and against a finding that the records were relevant under 38 C.F.R. § 3.156(c) as related to the January 1989 Board decision; therefore, any error on the part of the Board cannot be undebatable, and does not tend to show it would manifestly have changed the outcome of the October 2008 Board decision regarding effective date for PTSD. 

Finally, while the only error of fact or law specifically pled by the moving party was the Board's failure to apply 38 C.F.R. § 3.156(c), the Board has taken it upon itself to consider whether any other undebatable error of fact or law exists concerning the Board's October 2008 finding that the moving party was not entitled to an effective date for the service-connected PTSD earlier than December 15, 1993.

On June 23, 1976, the Veteran filed a claim for service connection for a fast heartbeat.  On multiple occasions, the Veteran has advanced that his fast heart beat was a symptom of his undiagnosed/misdiagnosed PTSD; therefore, he should be entitled to service connection from the date of that claim in June 1976.  Upon review of all the evidence of record, the Board does not find any undebatable error of fact or law in the Board's October 2008 finding that the June 23, 1976 claim cannot be interpreted, formally or informally, as a claim for service connection for PTSD.  At no point between the filing of the June 1976 claim (for service connection for fast heart beat) and the December 1977 Board decision (which subsumed the June 1976 decision) did the moving party indicate or present evidence that he believed his rapid heartbeat was in any way related to a psychiatric disability, much less PTSD.  Nothing in the moving party's claim for benefits in 1976 or associated communications evidenced an intent to file a claim for service connection for PTSD, or any other psychiatric disability.  

Further, even if the claimed fast heartbeat were a misdiagnosed/undiagnosed symptom of PTSD, a subsequently corrected medical diagnosis does not constitute CUE of the original decision.  See 38 C.F.R. § 20.1403(d).  The assertion of misdiagnosis/undiagnosed symptoms asserts medical error, not adjudicative error, so, ipso facto, cannot be the basis for CUE.  The assertion of misdiagnosis is acknowledgement that there was a diagnosis of record of physical disorder, rather than a diagnosis of psychiatric disorder, and that a VA adjudicator relied upon the (mis)diagnosis of physical disorder that was of record.  Such assertion does not even amount to an assertion that a VA adjudicator failed to consider evidence that was of record at the time or that the adjudicator misread the physical diagnosis that was of record; rather, the contention is merely that at the time of the December 1977 Board decision (which subsumed the June 1976 decision) the VA examiner considered the only evidence of record at the time, and that this diagnosis of physical disorder was only later called into question by later created evidence.  Such later medical evidence calling into question an earlier diagnosis was only later added to the record.  

Moreover, the assertion of misdiagnosis, and the related concept that the moving party's claim in 1976 was for service connection for a psychiatric disorder notwithstanding the fact it clearly claimed service connection for a physical disability of fast heart beat (paroxysmal atrial tachycardia), runs afoul of the final December 1977 Board decision (into which the March 1977 rating decision was subsumed) which found that the issue before VA and the Board in December 1977 was one for service connection for a physical disability of fast heart beat (paroxysmal atrial tachycardia).  The finality of the December 1977 Board decision has not been challenged, including by way of Board CUE motion (under 
38 U.S.C.A. § 7111); therefore, the December 1977 Board decision remains final, including in its determination that the issue on appeal was service connection for a fast heart beat (paroxysmal atrial tachycardia) rather than for any psychiatric disorder.  38 C.F.R. § 20.1100.  Such a finding as to the nature of the claim before it made by the Board in December 1977 also remains final.  
 
Subsequent to the Board's December 1977 decision, VA did not receive any document which could be considered a claim for service connection PTSD or any other psychiatric disability until it received a December 1987 claim from the moving party for service connection for anxiety neurosis.  Again, upon review of all the evidence of record, the Board does not find any undebatable error of fact or law in the Board's October 2008 finding that nothing in the moving party's December 1987 application for benefits for service connection for anxiety neurosis, or other related communications, demonstrated the intent to file a claim for service connection for PTSD.  The evidence does not include any statements made by the moving party during this time period indicating a wish to file for service connection for PTSD, nor do any medical records reflect that he was diagnosed with PTSD during this time period.  

The Board also does not find any undebatable error of fact or law in the Board's October 2008 finding that there was no exception to the finality of the January 1989 Board decision.  For the reasons discussed above, there was no undebatable error in the Board's finding that the decision did not remain open under 38 C.F.R. § 3.156(c), and there was no other error of fact or law applicable to the Board's finding that that the January 1989 decision was final.  See § 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

The moving party filed a claim for service connection for PTSD which was received by VA on December 15, 1993.  The record reflects that between the January 1989 Board decision and the December 15, 1993 PTSD claim, no other PTSD claim, formal or informal, was received, and no evidence indicated that the moving party had been diagnosed with PTSD.  Along with the December 1993 claim, the moving party submitted a stressor questionnaire and a private medical opinion dated July 1993 diagnosing the moving party with adjustment disorder with mixed emotional features of anger, anxiety, depression, somatization, 

obsessive/compulsive rumination, and prepsychotic personality decompensation.  There was no indication that the Veteran was diagnosed with PTSD, and the examiner did not opine that the adjustment disorder was related to service.  Subsequently, VA also received a private mental examination dated November 1992 which noted severe problems suggestive of psychosis, the possibility of a schizophrenic, schizoid, or a compulsive personality, and/or an anxiety disorder.  There was no diagnosis of PTSD, nor was there an opinion provided as to the cause of the mental issues.  

In April 1994, the moving party received a VA PTSD examination.  The VA examiner found that the moving party lacked the full criteria for a PTSD diagnosis, and he diagnosed a chronic anxiety state.  No opinion was given as to whether the anxiety state was related to service.  At a March 1997 RO hearing, the Veteran testified that as of that date no psychiatrist or psychiatric physician had diagnosed him with PTSD.  Finally, in May 2000, the moving party received a second VA mental examination.  At that time the examiner diagnosed the moving party with mild PTSD.  

The evidence of record reflects that the moving party was not diagnosed with PTSD until over a decade had passed since the Board's January 1989 decision denying service connection for a psychiatric disability, and nothing in the evidence of record can be construed as a claim, be it formal or informal, for service connection for PTSD prior to December 15, 1993.  As the PTSD diagnosis was made during (and not before) the pendency of the moving party's December 15, 1993 PTSD service connection claim, there was no undebatable error of fact or law in the Board's October 2008 decision finding that an effective date prior to December 15, 1993 

was not warranted for the grant of service connection for PTSD.  See 38 C.F.R. 
§ 3.400(b)(2)(i).  For these reasons, the Board finds that the Board's October 2008 decision is not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.


	ORDER	

The motion for reversal or revision of the October 2008 Board decision to deny an effective date earlier than December 15, 1993 for the grant of service connection for PTSD with panic disorder and obsessive compulsive features on the grounds of CUE is denied.




                       ____________________________________________
	J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



